DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are currently pending and prosecuted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 June 2020 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There is little to no guidance in the Applicant’s original disclosure in order to enable a person having ordinary skill in the art to make or use the invention. Specifically, this would require undue experimentation as described in the In re Wands factors. The breadth of the claims are relatively broad as they would encompass any known input to accept a capacitive signal, any known food item without restriction, and any connection between the food item and the input. The nature of the invention is related to any food being able to be used a conductive element to allow for a interaction with a capacitive sensor. 
The state of the prior art is provides very low predictability of the invention and requires a substantial amount of guidance provided in the original disclosure. Additionally, there are no known working examples of this concept. While the Applicant provides multiple Non-Patent Literature to show how food can be used to light an LED or create a sound, each of those references can be differentiated from the instant application. Specifically, the reference with respect to Jello in a Bento box lighting an LED is different since gelatin is commonly known to be one of the more conductive gels. Additionally, with respect to the carrot eating reference that makes a noise, the carrot has a connector to the sound board and when the user bites into the carrot, a conductive loop is made between the two tips of the carrot and when the carrot is not being bitten by user, the sound turns off. The instant application does not include conductive food items, like those described in the prior art references, nor do they create a conductive loop with the user. The examples provided in the original disclosure include a bun likely made of bread, which is not conductive, a hamburger, which is not conductive, a piece of lettuce, which is not conductive, and a tomato, which is considered conductive. Thus, the state of the prior art would require substantial disclosure in order to allow for a person having ordinary skill in the art to make or use the invention. Thus, this In re Wands factor weighs heavily against the applicant.
The level of one of ordinary skill in the art would need to be relatively high as one would need to know how to translate a conductive signal through a non-conductive food item in order to activate a capacitive sensor. 
The level of predictability of the art is very low which requires the amount of direction provided by the Applicant in the original disclosure to be very high. These factors are understood to have an inverse relationship. However, there is only general statements provided in the original disclosure. There is little known about this concept in the prior art so the Applicant is required to provide more details in the teachings. As MPEP 2164.03 notes, “if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling.”. Additionally, MPEP 2164.03 states, “The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” Thus, these In re Wands factors weighs heavily against the applicant.
There is no known existence of a working examples.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is very high. There are only general statement provided within the original disclosure about the invention and how the parts relate to one another. There is no scientific explanation or diagrams showing how the different elements interact beyond a general block diagram. Additionally, there are no specifics provided by the Applicant as to how the invention causes a non-conductive food and allows it to become conductive. As noted above, the foods disclosed are generally not conductive and there is no showing of a conductive loop provided so the electricity generated by the user naturally can be used to facilitate a conductive response. Thus, this In re Wands factor weighs heavily against the applicant.
After considering each of the In re Wands factors, it is clear the amount of disclosure provided by the Applicant in the original Specification does not enable one of ordinary skill in the art to make or use the invention without significant undue experimentation. 
As such, Claims 1-7 are rejected under 112 (a) for lack of enablement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, it is unclear to the Examiner how the invention can function without the use of conductive foods or without the use of a conductive loop being made with the user. The claims generally claim all foods and any manner of inputs to allow a capacitive signal to reach a controller. However, it is unclear to the Examiner how the capacitive signal is sent from the food object to the capacitive shield even with a user touching the food item given there is no disclosure as to how this process is done beyond simply saying so. 
Additionally, with respect to Claims 4 and 5, it is unclear to the Examiner how this device may function wirelessly. The original disclosure notes that the “inputs 15 can be connected to the ingredients of the food object 20 wirelessly by providing a transmitted connected to the ingredients 20 and a receiver in the instrument 10.” It is unclear to the Examiner how this may occur given the inputs are required to be wired to the food objects. 
Finally, the claims do not include the use of a battery or power supply. It is unclear to the Examiner how this device would function without a power source. A power source 50 is disclosed in the original disclosure but is missing from the claims. The Examiner recommends including this in any future amendments.
As such, Claims 1-7 are rejected under 112 (b) for being indefinite.
Appropriate clarification is required for a thorough search and comparison with the prior art. As such, claims 1-7 will not be further considered with respect to the prior art because the scope of the claim language is not presented in a manner that the meaning would be reasonably definite and that it requires speculative assumptions for interpretation (see MPEP 2143.03, In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions)).
The Examiner’s rationale in not providing a prior art rejection is based at least partly on MPEP 2173.06 (II), which states in part: “Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627